         Case 1:21-mj-00497-GMH Document 1-1 Filed 06/24/21 Page 1 of 7




                                   STATEMENT OF FACTS

       Your affiant, Thad A. Boertje, is a Special Agent with the Federal Bureau of Investigation
(FBI). In my duties as a special agent, I am authorized by law or by a Government agency to
engage in or supervise the prevention, detention, investigation, or prosecution of a violation of
Federal criminal laws. Currently, I am a tasked with investigating criminal activity in and around
the Capitol grounds on January 6, 2021.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
         Case 1:21-mj-00497-GMH Document 1-1 Filed 06/24/21 Page 2 of 7




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        According to an anonymous tip submitted to the FBI on or about March 2, 2021, a video
posted to YouTube, located at https://www.youtube.com/watch?v=PfiS8MsfSF4 (“Video”),
included footage of people within the U.S. Capitol on January 6, 2021. One of the individuals
inside the Capitol wore a jacket with a logo on the back for “Plumbers & Pipefitters Local Union
422 Joliet IL.”

        Afterward, a review of the Video, which is approximately 40 minutes in duration and titled
"The Insurrection of The United States Capitol,” at approximately 18 minutes and 28 seconds,
revealed a white unknown female (UF) wearing a black jacket with the text "Plumbers &
Pipefitters Local Union 422 Joliet IL" on the back of the jacket. At approximately 18 minutes and
14 seconds of the Video, UF appears to take a picture using a cellphone. Below are images from
the Video:




       Based on my experience, I have knowledge that Joliet, Illinois is within the 815 area code.

        According to a query of search warrant return data, obtained through the FBI’s
investigation of unlawful entry into the U.S. Capitol building, six records were identified for
Google accounts associated with an 815-area code and which were geolocated to the U.S. Capitol
building on January 6, 2021. Two of the six records were attributed to female subscribers and one
of the two female subscriber names was “Amy Schubert” with Gmail address
ASCHU.0917@GMAIL.COM.

        According to an open source search of AMY SCHUBERT, a Facebook account was
identified with the vanity name “Amy Schubert.” The account profile described Schubert as a
resident of Crest Hill, IL and a graduate of Joliet Catholic Academy. SCHUBERT 's profile image
is included below:
        Case 1:21-mj-00497-GMH Document 1-1 Filed 06/24/21 Page 3 of 7




       According to a review of Illinois Secretary of State records, AMY L. SCHUBERT and
John A. Schubert, Jr. were associated with the following images and both are residents of the same
home located in Crest Hill, IL:




       According to an open source search of Crest Hill, IL, the municipality is located
approximately three miles from Joliet, IL, the location of "Plumbers & Pipefitters Local Union
422 Joliet IL" as depicted on the back of the jacket worn by UF.

       Therefore, based on a comparison of AMY SCHUBERT’s Facebook profile and Illinois
Secretary of State images with UF in the Video, I believe AMY SCHUBERT is consistent with
UF.

      According to Google records, the subscriber name on ASCHU.0917@GMAIL.COM is
“Amy Schubert” and the related services include Web & App Activity, Gmail, YouTube, Google
Calendar, Google Photos, Google Services, Google Maps Engine, Android, Location History,
Google Payments, Google My Maps, and Google Drive. The account was created on August 13,
2013.
        Case 1:21-mj-00497-GMH Document 1-1 Filed 06/24/21 Page 4 of 7




    On March 25, 2021, U.S. Magistrate Judge Zia M. Fauqui authorized a search warrant for
ASCHU.0917@GMAIL.COM. The results of that authorized search included the following:

   •   A mobile device associated with ASCHU.0917@GMAIL.COM was present at the U.S.
       Capitol on January 6, 2021. Google estimates device location using sources including GPS
       data and information about nearby Wi-Fi access points and Bluetooth beacons. This
       location data varies in its accuracy, depending on the source(s) of the data. As a result,
       Google assigns a “maps display radius” for each location data point. Thus, where Google
       estimates that its location data is accurate to within 10 meters, Google assigns a “maps
       display radius” of 10 meters to the location data point. Finally, Google reports that its
       “maps display radius” reflects the actual location of the covered device approximately 68%
       of the time. In this case, Google location data shows that a device associated with
       ASCHU.0917@GMAIL.COM was within the U.S. Capitol on January 6, 2021 from
       approximately 2:22 PM EST to 3:18 PM EST.

   •   The following images were taken at the times noted:

          o Photo taken at approximately 2:26 PM EST:
Case 1:21-mj-00497-GMH Document 1-1 Filed 06/24/21 Page 5 of 7




 o Photo taken at approximately 2:26 PM EST:




 o Photo taken at approximately 2:52 PM EST:
         Case 1:21-mj-00497-GMH Document 1-1 Filed 06/24/21 Page 6 of 7




   •   Two videos were taken at the times noted:

           o A video, taken at approximately 2:36 PM EST, which included the following
             image:




           o A video, taken at approximately 2:55 PM EST, which included the following
             image:




         Based on a comparison of AMY SCHUBERT’s Facebook profile and Illinois Secretary of
State images of AMY SCHUBERT and John A. Schubert, Jr. with the images of the male with
dark graying hair, a white goatee, and a grey jacket depicted in the foregoing Video, I believe that
the male is John A. Schubert, Jr. and that the images were recorded by AMY SCHUBERT during
the riot that occurred at the U.S. Capitol on January 6, 2021.

    Based on the foregoing, your affiant submits that there is probable cause to believe that
AMY SCHUBERT violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
         Case 1:21-mj-00497-GMH Document 1-1 Filed 06/24/21 Page 7 of 7




knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that AMY SCHUBERT
violated 40 U.S.C. § 5104(e)(2), which makes it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress and (G) parade, demonstrate, or picket in any of the Capitol Buildings.




                                                      ________________________________
                                                      Special Agent Thad A. Boertje
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this _25th__ day of June 2021.                                  Digitally signed by G.
                                                                        Michael Harvey
                                                                        Date: 2021.06.25 10:52:51
                                                      ___________________________________
                                                                        -04'00'
                                                      G. MICHAEL HARVEY
                                                      U.S. MAGISTRATE JUDGE
